t c memo united_states tax_court michael j yacksyzn petitioner v commissioner of internal revenue respondent docket no 10276-o1l filed date michael j yacksyzn pro_se wendy s harris and karen lynne baker for respondent memorandum opinion armen special_trial_judge this matter is before the court on respondent’s motion to dismiss for failure to state a claim and to impose a penalty under sec_6673 as explained in detail below we shall grant respondent’s motion unless otherwise indicated all section references are to the internal_revenue_code as amended and all rule references are to the tax_court rules_of_practice and procedure background a petitioner’s form_1040 for on or about date petitioner submitted to respondent a form_1040 u s individual_income_tax_return for the taxable_year on his form_1040 petitioner listed his filing_status as single and described his occupation as technical skills trainer petitioner entered zeros on every line of the income section of his form_1040 specifically including line for wages line for pensions and annuities and line for total income petitioner also entered a zero on line for tax and a zero on line for total_tax petitioner then claimed a refund in the amount of dollar_figure consisting of withheld federal_income_tax petitioner attached to his form_1040 a wage and tax statement form_w-2 and three forms 1099-r distributions from pensions annuities retirement or profit--sharing plans iras insurance contracts etc the form_w-2 was from kerr-mcgee chemical corp it disclosed the payment to petitioner of wages in the amount of dollar_figure and the withholding of federal_income_tax in the amount of dollar_figure the first form 1099-r was from defense finance and accounting service it disclosed the payment to petitioner of a taxable_distribution in the amount of dollar_figure and the withholding of federal_income_tax in the amount of dollar_figure the second form 1099-r was from putnam fiduciary trust co it disclosed the payment to petitioner of a taxable_distribution in the amount of dollar_figure and the withholding of federal_income_tax in the amount of dollar_figure the third form 1099-r was from kerr-mcgee corp savings investment plan it disclosed the payment to petitioner of a taxable_distribution in the amount of dollar_figure and the withholding of no federal_income_tax finally petitioner attached to his form_1040 a 2-page typewritten statement that stated in part as follows i michael j yacksyzn am submitting this as part of my income_tax return even though i know that no section of the internal_revenue_code establishes an income_tax_liability provides that income taxes have to be paid on the basis of a return in addition to the above i am filing even though the privacy_act notice as contained in a booklet clearly informs me that i am not required to file it does so in at least two places a in one place it states that i need only file a return for any_tax i may be liable for since no code section makes me liable for income taxes this provision notifies me that i do not have to file an income_tax return please note that my return also constitutes a claim_for_refund pursuant to code sec_6402 it should also be noted that i had zero income according to the supreme court’s definition of income xk kek i am also putting the irs on notice that my tax_return and claim_for_refund does not constitute a - - frivolous_return pursuant to code sec_6702 in addition don’t notify me that the irs is changing my return since there is no statute that allows the irs to do that b respondent’s 30-day_letter and petitioner’s response by letter dated date respondent sent petitioner a 30-day_letter proposing changes to his form_1040 for respondent’s cover letter advised petitioner that the united_states supreme court has consistently ruled that the income_tax laws are constitutional by letter dated date petitioner replied essentially arguing that because he reported an income_tax_liability of zero on his form_1040 no greater amount may ever be assessed against him c respondent’s deficiency_notice and petitioner’s response on date respondent issued a notice_of_deficiency to petitioner in the notice respondent determined a deficiency in the amount of dollar_figure in petitioner’s federal_income_tax for and an accuracy-related_penalty under sec_6662 in the amount of dollar_figure the deficiency in income_tax was based on respondent’s determination that petitioner failed to insofar as petitioner’s ultimate tax_liability was concerned respondent gave petitioner credit for the amounts withheld from his wages and pension distributions however we note that the determination of a statutory deficiency does not take such withheld amounts into account see sec_6211 - - report wage income in the amount of dollar_figure received by petitioner from kerr-mcgee corp and taxable pension distributions in the amounts of dollar_figure dollar_figure and dollar_figure received by petitioner from defense finance and accounting service putnam fiduciary trust co and kerr-mcgee corp savings investment plan respectively by registered letter dated date petitioner wrote to respondent acknowledging receipt of the notice_of_deficiency dated date but challenging respondent’s authority to send me the notice in the first place petitioner knew that he had the right to contest respondent’s deficiency determination by filing a petition for redetermination with this court however petitioner chose not to do so accordingly on date respondent assessed the determined deficiency and accuracy-related_penalty as well as statutory interest on that same day respondent notified petitioner that he owed dollar_figure and requested that he pay such amount petitioner failed to do so the date notice_and_demand for payment computed the balance due as follows assessed deficiency dollar_figure assessed penalty dollar_figure assessed interest dollar_figure subtotal dollar_figure less withholding -11 dollar_figure balance due dollar_figure -- - d respondent’s final notice and petitioner’s response on date respondent mailed to petitioner a final notice---notice of intent to levy and notice of your right to a hearing the final notice was issued in respect of petitioner’s outstanding liability for on date petitioner filed with respondent form request for a collection_due_process_hearing the request included inter alia a challenge to the existence of the underlying tax_liability for on the ground that petitioner was never informed of the statute that makes me ‘liable to pay’ the taxes at issue in this regard petitioner alleged that i did not receive a valid notice_of_deficiency in connection with the year at issue br the appeals_office hearing by letter dated date respondent’s appeals officer wrote to petitioner to schedule an administrative hearing pursuant to petitioner’s date request in his letter the appeals officer stated in part as follows i have verified the validity of the assessment through the examination of a complete computer transcript enclosed are copies of transcripts of your accounts for the periods at issue i have no further legal_obligation to consider any challenge to the validity of the assessment in the absence of independent proof that the assessment was defective in some manner on date petitioner attended an administrative hearing conducted by the appeals officer at the hearing petitioner requested that the appeals officer identify the statutory provisions establishing petitioner’s liability for federal_income_tax and provide verification that all applicable laws and administrative procedures were followed in the assessment and collection process petitioner was again informed that the transcripts of account provided to him before the hearing were sufficient to satisfy the verification requirement of sec_6330 petitioner was also informed that he would not be permitted to raise constitutional challenges to his underlying tax_liability for the appeals officer terminated the hearing after petitioner declined to discuss alternatives to collection ’ f respondent’s notice_of_determination on date respondent’s appeals_office issued to petitioner a notice_of_determination concerning collection action s under sec_6320 and or in the notice the appeals_office stated that respondent’s determination to proceed with collection by way of levy should be sustained in an attachment to the notice the appeals_office stated in part as petitioner stated that i’1l pay the tax just show me the law that requires me to pay the tax the appeals officer identified sec_1 as the law that requires petitioner to pay this tax in this regard sec_1 imposes a tax on the taxable_income of unmarried individuals near the end of the hearing the appeals officer also provided petitioner with a copy of 115_tc_576 and suggested that he read that opinion the pierson case is mentioned infra follows you requested a collection_due_process_hearing under trc sec_6330 objecting to proposed levy action the arguments you submitted with your request for a hearing and at your hearing have been determined by the courts to be frivolous and without merit you did not challenge the appropriateness of the proposed collection action or raise any collection alternatives you are precluded from raising the underlying liability as an issue under sec_6330 b because you were previously provided an opportunity to dispute the tax_liability and did not elect to do so g petitioner’s petition on date petitioner filed with the court a petition for lien or levy action seeking review of respondent’s notice_of_determination the petition includes allegations that the appeals officer failed to obtain verification from the secretary that the reguirements of any applicable law or administrative procedure were met as required under sec_6330 the appeals officer failed to identify the statutes making petitioner liable for federal_income_tax and petitioner was denied the opportunity to challenge a the appropriateness of the collection action and b the existence or amount of his underlying tax_liability h respondent’s motion to dismiss as stated respondent filed a motion to dismiss for failure to state a claim and to impose a penalty under sec_6673 at the time that the petition was filed petitioner resided in henderson nevada --- - respondent contends that petitioner is barred under sec_6330 b from challenging the existence or amount of his tax_liability in this proceeding because he received a notice_of_deficiency respondent also contends that the appeals officer’s review of the transcripts of account which were provided to petitioner before the appeals_office hearing satisfied the verification requirement of sec_6330 finally respondent contends that petitioner’s behavior warrants the imposition of a penalty under sec_6673 petitioner filed an objection to respondent’s motion thereafter pursuant to notice respondent’s motion was called for hearing at the court's motions session in washington d c discussion sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment the secretary is authorized to collect such tax by levy on the person’s property sec_6331 provides that at least days before enforcing collection by way of a levy on the person's property the secretary is obliged to provide the person with a final notice_of_intent_to_levy including notice of the administrative appeals available to the person sec_6330 generally provides that the commissioner cannot proceed with collection by way of a levy until the person has -- - been given notice and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and if dissatisfied with judicial review of the administrative determination see 115_tc_35 114_tc_176 sec_6330 prescribes the matters that a person may raise at an appeals_office hearing in sum sec_6330 c provides that a person may raise collection issues such as spousal defenses the appropriateness of the commissioner's intended collection action and possible alternative means of collection sec_6330 b provides that the existence and amount of the underlying tax_liability can be contested at an appeals_office hearing only if the person did not receive a notice_of_deficiency for the taxes in question or did not otherwise have an earlier opportunity to dispute the tax_liability see 114_tc_604 goza v commissioner supra sec_6330 provides for judicial review of the administrative determination in the tax_court or a federal district_court as may be appropriate a dismissal for failure to state a claim petitioner argues that the assessment made against him is invalid because respondent failed to demonstrate that petitioner is subject_to the federal_income_tax petitioner’s argument fails for two reasons first there is no dispute in this case that petitioner received the notice_of_deficiency dated date and disregarded the opportunity to file a petition for redetermination with this court see sec_6213 under the circumstances sec_6330 b bars petitioner from challenging the existence or the amount of his underlying tax_liability for in this collection review proceeding in addition to the bar imposed by sec_6330 b petitioner’s argument that he is not subject_to the federal_income_tax is frivolous and groundless see goza v commissioner supra as the court_of_appeals for the fifth circuit has remarked we perceive no need to refute these arguments with somber reasoning and copious citation of precedent to do so might suggest that these arguments have some colorable merit 737_f2d_1417 5th cir suffice it to say that petitioner is a taxpayer who is subject_to the federal_income_tax on his wages and pensions see secs l c a a 118_tc_162 petitioner next argues that the appeals officer failed to obtain verification from the secretary that the requirements of all applicable laws and administrative procedures were met as required by sec_6330 we reject petitioner’s argument because the record establishes that the appeals officer obtained and reviewed transcripts of account for petitioner’s taxable_year federal tax assessments are formally recorded on a record of assessment sec_6203 the summary record through supporting records shall provide identification of the taxpayer the character of the liability assessed the taxable_period if applicable and the amount of the assessment sec_301_6203-1 proced admin regs sec_6330 does not require the commissioner to rely on a particular document to satisfy the verification requirement imposed therein duffield v commissioner tcmemo_2002_53 kuglin v commissioner tcmemo_2002_51 in this regard we observe that the transcripts of account on which the appeals officer relied and which he furnished to petitioner before the hearing contained all the information prescribed in sec_301_6203-1 proced admin regs see duffield v commissioner supra kuglin v commissioner supra petitioner has not alleged any irregularity in the assessment procedure that would raise a question about the validity of the assessments or the information contained in the transcripts of account see id mann v commissioner tcmemo_2002_48 accordingly we hold that the appeals officer we note that sec_6330 also does not require the commissioner to give the taxpayer a copy of the verification 118_tc_162 satisfied the verification requirement of sec_6330 cf 117_tc_117 petitioner has failed to raise a spousal defense make a valid challenge to the appropriateness of respondent’s intended collection action or offer alternative means of collection these issues are now deemed conceded rule b in the absence of a justiciable issue for review we conclude that petitioner has failed to state a claim for relief and we shall grant that part of respondent’s motion that moves to dismiss b imposition of a penalty under sec_6673 we turn now to that part of respondent’s motion that moves for the imposition of a penalty on petitioner under sec_6673 as relevant herein sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer's position in such proceeding is frivolous or groundless the court has indicated its willingness to impose such penalty in lien and levy cases 115_tc_576 watson v commissioner tcmemo_2001_213 imposing a penalty in the amount of dollar_figure we are convinced petitioner instituted the present proceeding primarily for delay in this regard it is clear that petitioner regards this proceeding as nothing other than as a vehicle to protest the tax laws of this country and to espouse his own misguided views which we regard as frivolous and groundless in short having to deal with this matter wasted the court's time as well as respondent's under the circumstances we shall grant that part of respondent’s motion that moves for the imposition of a penalty in that we shall impose a penalty on petitioner pursuant to sec_6673 in the amount of dollar_figure in order to give effect to the foregoing an appropriate order granting respondent's motion and decision will be entered
